NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 18, 2017*
                              Decided November 9, 2017

                                        Before

                     FRANK H. EASTERBROOK, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     DIANE S. SYKES, Circuit Judge


No. 16-2941

MICHAEL S. WILSON,                               Appeal from the
    Plaintiff-Appellant,                         United States District Court for the
                                                 Southern District of Illinois.
      v.
                                                 No. 14-CV-71-NJR-DGW
DONALD GAETZ and
MICHELLE CREWS,                                  Nancy J. Rosenstengel,
    Defendants-Appellees.                        Judge.

                                      ORDER

       Michael Wilson, an Illinois inmate, claimed that the warden and law librarian at
Pinckneyville Correctional Center violated his First Amendment right to access the
courts. See 42 U.S.C. § 1983. The district court entered summary judgment for the
defendants, reasoning that they were shielded by qualified immunity. Wilson appeals.




      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-2941                                                                          Page 2

       The underlying facts are undisputed. Wilson asked to use the law library in
March 2012 while litigating against his ex-wife in state court over his involvement with
their son. Wilson contended that his ex-wife was hindering his communication with the
boy and he was working on a petition asking the state judge to intervene in this dispute.
Michelle Crews, the law librarian, denied Wilson’s request, explaining that inmates
working on criminal and civil-rights matters are given priority to use the library. The
library is not equipped to assist with family-law matters, Crews explained, though she
promised to “see about getting you in” if space became available. Wilson filed a
grievance contesting this answer, but Warden Donald Gaetz rejected it.

      The following month Wilson asked Crews for the address of the Peoria County
courthouse as well as a form to request a hearing before a judge. Crews complied but
reminded him that criminal and civil-rights cases are the priority of library staff.

        Wilson then filed a petition in state court asking for a hearing on his allegation
that his ex-wife was violating an order authorizing him to communicate with his son.
The judge denied the first petition in June 2012 because Wilson had not appeared in
court or served his ex-wife. Eight months later, in February 2013, Wilson filed another
petition in state court, this time demanding full parental rights. He asked the judge to
set the matter for a hearing and issue a writ of habeas corpus ad testificandum. The
record does not disclose how the judge responded, though prison administrators told
Wilson that the state court had not issued a writ requiring his presence.

       In January 2014 Wilson filed this suit against Gaetz and Crews, accusing them of
depriving him of access to the courts by (1) refusing his March 2012 request to use the
law library; (2) prioritizing criminal and civil-rights matters over his case; and (3) not
transporting him to court in June 2012 when his first petition was considered. At
summary judgment the defendants principally contended that they were entitled to
qualified immunity on the ground that Wilson did not have a clearly established right
to legal resources or assistance in family-court matters. A magistrate judge accepted
that contention, and the district judge agreed, reasoning that there is no controlling
precedent recognizing a prisoner’s right to use a law library for matters other than
criminal and civil-rights cases.

       On appeal Wilson contends that his right of access to the courts encompassed
family-law matters and so his request to use the law library for that purpose should not
have been denied. He also contends that he had a right to be present for hearings in
state court on such matters.
No. 16-2941                                                                             Page 3

       Qualified immunity protects government officials from civil liability as long as
their actions do not “violate clearly established statutory or constitutional rights of
which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231
(2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)); see Gill v. City of Milwaukee,
850 F.3d 335, 340 (7th Cir. 2017). We undertake a two-step analysis to determine
whether government officials are entitled to qualified immunity. First, we determine
whether the facts, viewed in the light most favorable to the plaintiff, show a violation of
a constitutional right. Gill, 850 F.3d at 340. We then evaluate whether the constitutional
right was clearly established at the time of the alleged violation. See id.

        Prisoners have a constitutional right to access the courts. See Lewis v. Casey,
518 U.S. 343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821, 824 (1977). This right requires
that prison officials give inmates the tools to attack their sentences and to challenge the
conditions of their confinement. See Bridges v. Gilbert, 557 F.3d 541, 553 (7th Cir. 2009);
Snyder v. Nolen, 380 F.3d 279, 290 (7th Cir. 2004). The right to access the courts also
protects “the right to file other civil actions in court that have a reasonable basis in law
or fact.” Snyder, 380 F.3d at 290. We assume for the sake of argument that this right
covers Wilson’s requests for assistance in his family-court case.

        Still, the district court was correct to enter summary judgment because a jury
could not reasonably find from the evidence that Wilson’s inability to use the law
library prevented him from pursuing a nonfrivolous, or potentially meritorious, legal
action. See Christopher v. Harbury, 536 U.S. 403, 414–15 (2002); Ortiz v. Downey, 561 F.3d
664, 671 (7th Cir. 2009). Wilson filed two petitions in state court asking for specific relief
in his dispute with his ex-wife. He also knew enough to seek a writ from the state judge
compelling his appearance. As far as this record shows, the state court never issued a
writ, and there is no evidence that the defendants prevented Wilson from seeking relief
from the state judge or appearing in court. Wilson’s submissions to the state court
demonstrate that his access to the courts was unimpeded. Accordingly, a reasonable
jury could not find the defendants liable for interfering with or otherwise depriving
Wilson of his right to access the courts. See Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th
Cir. 1996).

     We have considered Wilson’s other contentions but none has merit. The
judgment of the district court is AFFIRMED.